Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Snyder on 02/23/22, and 03/03/22.
The application has been amended as follows: 
The specification has been amended as;
[0022] FIGS. 7A-7C show a size-selective settlement mechanism for fouling reduction on hydrophilic NWs. FIG. 7A show cross-sectional SEM images of NWs with different spacing after fouling for two days. FIG. 7B is a schematic of the spatial variation in fouling rate along the surface of NWs with different spacings. FIG. 7C shows the [[The]] algal fouling coverage area fraction, which has been normalized by the planar control on NWs with different spacings after 20 days. Errors bars were obtained from at least 3 independent measurements.
[0064] a. approximately 5-50 nm of Al2O3 layer can be formed through atomic layer deposition (ALD) using a precursor (Trimethylaluminum 
Amendment to the claims;
Claim 1: A method of forming a transparent nanowire architecture for marine anti-fouling, the method comprising:
forming a ZnO layer upon a substrate via atomic layer deposition using a precursor and an oxidizer;
as a core layer; and
forming a core-shell layer via atomic layer deposition on the ZnO core layer [[.]] by forming an Al2O3 layer using a precursor and an oxidizer at a predetermined temperature.
Claim 2: Cancel
Claim 3: The method according to Claim [[2]] 1 wherein the precursor is Trimethylaluminum.
Claim 4: Cancel
Claim 5: The method according to Claim [[2]] 1 wherein the oxidizer is water.
Claim 6: The method according to Claim [[2]] 1 wherein the predetermined temperature is in the range of 60 °C to 220 °C.
Claim 7: The method according to Claim [[2]] 1 wherein the predetermined temperature is about 150 °C.
Claim 8: The method according to [[2]] 1 further comprising silanizing the plurality of nanowires using heptadecafluoro-1 ,1,2,2-tetranydrodecyltrichlorosilane (F-17) to achieve superhydrophobicity.
	Claims 12-20 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 5-11 are allowed. The following is an examiner’s statement of reasons for allowance: J. Wallace Prace et al (U. S. Patent Application: 2006/0240218) teaches forming water repellent coating for ships [0102, 0103] comprising nanofibers having hydrophobic ends [fig. 4D, 0059]. However, does not teach the nanofibers are ZnO and coating is Al2O3. Sungho Jin et al (U. S. Patent Application: 2014/0011013) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712